Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/20219 and 03/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugihara (JP 11303307).
	As to independent claim 1, Sugihara teaches machined object comprising: a main body (see figure 1); and a coating material (5) applied to the main 5body (see  figure 1), wherein the main body includes: a machined surface (1) that has been machined; a coating surface (see figure 1) arranged adjacent 10to the machined surface (1) via a boundary, the coating material (5) being applied to the coating surface; and a recess (3) formed at the main body (see figure 1) so as to be recessed inward of the main body (see figure 1) from the machined surface and the coating surface at the boundary, 15the recess (3) extending along the boundary so as to separate the machined surface and the coating surface from each other as shown in figure 1.  
20As to claim 253/1, Sugihara teaches wherein the recess (3) is defined by two surfaces intersecting with each other so as to form a predetermined angle as shown in figure 1.  
As to claim 4/3, Sugihara teaches wherein the predetermined angle is equal to or less than 90 as shown in figure 1.  
As to claim 6/1, Sugihara teaches wherein a 35virtual extension surface of the machined surface (1) intersects with a virtual extension surface of the coating surface so as to form an angle equal to or18 - greater than 90 as shown in figure 1.  
As to claim 7/1, Sugihara teaches comprising: providing a base material of the main 5body (see figure 1), the base material including: an unmachined surface; the coating surface arranged adjacent to the unmachined surface via a boundary; and the recess (3) formed at the boundary;  10and machining the unmachined surface to form the machined surface after applying the coating material (5) to the coating surface of the base material as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (JP 11303307) as applied in claim 3, and further in view of Komasaka (JP2009241384).
As to claim 305/3, Sugihara teaches the claimed limitation as discussed above except wherein the main body further includes an additional recess formed to be recessed inward of the main body from one of the two surfaces defining the recess.  
However Komasaka teaches the main body (1) further includes an additional recess (10) formed to be recessed inward of the main body (1) from one of the two surfaces defining the recess (10) as shown in figure 1, for the advantageous benefit of efficiently produce an ALC piece or an ALC wall surface excellent in design properties.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sugihara by using the main body further includes an additional recess formed to be recessed inward of the main body from one of the two surfaces defining the recess, as taught by Komasaka, to efficient produce an ALC piece or an ALC wall surface excellent in design properties.
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	May 18, 2020